WHEELER, District Judge.
This importation is of small circular and concave looking glass plates, with holes through the censer. for mounting, as physicians’ mirrors, and have been assessed for duty under paragraph .116 of the tariff act of 1890, which imposes a duty by the square foot on “looking-glass plates.” The government insists that they should be assessed under paragraph 108, which imposes a much higher duty on “thin-blown glass * * and all other manufactures of glass * ® not specially provided for.” No limit of smallness, planeness, and continuity of sur face is fixed by the description in paragraph 116; but it applies to all looking glass plates, with mention of sizes for fixing the rate of duty only. These plates are manufactures of glass, and would fall under paragraph 108 were they not specially provided for as looking-glass plates under paragraph 116; hut, as they are so specially pro vided for there, they are, in express terms, excluded from 108. Judgment affirmed.